MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be                                             Oct 11 2018, 8:54 am
regarded as precedent or cited before any
                                                                                      CLERK
court except for the purpose of establishing                                      Indiana Supreme Court
                                                                                     Court of Appeals
the defense of res judicata, collateral                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                    Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
                                                         Jesse R. Drum
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ralph A. Tait,                                           October 11, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-283
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W.
Appellee-Plaintiff.                                      Hawkins, Judge
                                                         Trial Court Cause No.
                                                         49G05-1609-MR-38611



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-283 | October 11, 2018                  Page 1 of 6
                                          Case Summary
[1]   Ralph Tait (“Tait”) appeals his conviction, following a jury trial, of murder.1

      He raises one issue on appeal, namely, whether the trial court erroneously

      excluded evidence tending to show that a third party committed the crime.


[2]   We affirm.



                               Facts and Procedural History
[3]   At around 4:45 a.m. on September 25, 2016, Tait drove Starr Eldridge

      (“Eldridge”) to a gas station and then to his apartment approximately five miles

      away. At about 5:45 a.m., Tait carried Eldridge’s body, which was wrapped in

      a comforter, out of his apartment and into the trunk of his car. Tait dumped

      Eldridge’s body in a nearby retention pond. He then cleaned his apartment

      with bleach and cut out a piece of carpet and padding. Later that day, someone

      found Eldridge’s body in the pond. She had thirteen stab wounds. The police

      found her blood and DNA in Tait’s apartment and car.


[4]   The State charged Tait with murder. Before trial, Tait filed a “Notice of Intent

      to Use” and admit at trial evidence that: the police investigated Leroy Moss

      (“Moss”), Eldridge’s former boyfriend, as a suspect in Eldridge’s murder; Moss

      was charged with robbing a cab driver with a knife on October 15, 2016; Moss’s




      1
          Ind. Code § 35-42-1-1(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-283 | October 11, 2018   Page 2 of 6
      DNA and inconclusive DNA of another person were found on the knife Moss

      used in the robbery; and Moss was with Tait and Eldridge on the morning of

      Eldridge’s murder. In response, the State filed its objection and a Motion in

      Limine requesting that the court prohibit Tait from presenting evidence of,

      among other things: Eldridge’s prostitution and other crimes and evidence of

      any other third person’s past crimes.


[5]   At a November 21, 2017, pretrial hearing, Tait did not object to the exclusion of

      evidence about Eldridge’s prostitution, noting that “[i]f it comes out in trial I

      suppose we could revisit.” Supp. Tr. Vol. II at 24. Although Tait argued at the

      pretrial hearing for the admission of evidence of Moss’s past crimes, including

      DNA evidence of the knife used in the robbery, the trial court ruled that Tait

      was not permitted to admit such evidence at trial, but that Tait and Moss could

      testify about their observations. On November 27, the day of the jury trial but

      before voir dire, Tait purported to “supplement” his prior November 21 offer of

      proof with the Commander’s Information Sheet for Moss’s arrest, Defense

      Exhibit A, and two subpoenas, Defense Exhibits B-1 and B-2. Tr. Vol. II at 7-8.

      However, at trial, Tait never attempted to introduce those exhibits or any other

      evidence about Eldridge’s prostitution or Moss’s prior crimes; therefore, the

      trial court did not make any final ruling on the admission of such evidence.


[6]   At Tait’s trial, Detective Christopher Craighill testified that he interviewed

      Moss and took a buccal swab of Moss. Tait testified that, on the morning of

      Eldridge’s death, he took Moss and Eldridge to the gas station and then Tait’s

      apartment. Tait testified that he left Moss and Eldridge in his apartment while

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-283 | October 11, 2018   Page 3 of 6
      he went back to the gas station to get cigarettes. Tait stated that, when he

      returned to his apartment, he found Eldridge’s dead body and Moss had left the

      apartment. Tait testified that he removed Eldridge’s body and dumped it in a

      retention pond because he was “shocked” and “frantic,” and he did not know

      what else to do. Tr. Vol. III at 98. Moss testified that he was not with Eldridge

      on the day of her murder, that he had never met Tait or been to his apartment,

      and that a detective interviewed him and took a buccal swab.


[7]   On November 28, 2017, the jury found Tait guilty of murder, and he was

      subsequently sentenced to serve fifty-five years at the Department of Correction.

      This appeal ensued.



                                 Discussion and Decision
[8]   Tait contends that the trial court denied him a fair trial by excluding evidence

      that Moss, rather than Tait, committed the murder of Eldridge. Specifically, he

      asserts that the trial court erred by excluding the following evidence that: (1)

      Moss and Eldridge were romantically involved; (2) Eldridge was a prostitute

      and Moss may have been her pimp; (3) Eldridge and Moss argued

      approximately one month before her murder; (4) Moss was arrested and

      charged with robbery three weeks after the murder; (5) Moss used the same type

      of weapon in the robbery—i.e., a knife—as was used in Eldridge’s murder; (6)

      the knife used in the robbery had Moss’s DNA on it and the DNA of an

      unknown third person; and (7) Eldridge died from thirteen stab wounds.

      Appellant’s Br. at 16-17. However, evidence was admitted at trial as to facts

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-283 | October 11, 2018   Page 4 of 6
       (1), (3), and (7), above. And, although Tait attempted unsuccessfully at a

       pretrial hearing on a motion in limine to get a ruling of admission as to

       evidence of facts (2), (4), (5), and (6), he never offered or attempted to admit

       such evidence at trial.


[9]    In order to preserve error in the over-ruling of a pretrial motion in limine, the

       appealing party must have offered the evidence at issue into the trial record, and

       he must have objected to the ruling disallowing the admission of that evidence.

       Clausen v. State, 622 N.E.2d 925, 927 (Ind. 1993). This is because a ruling on a

       motion in limine “does not determine the ultimate admissibility of the evidence;

       that determination is made by the trial court in the context of the trial itself.”

       Id. at 927. Absent “a ruling at trial excluding evidence accompanied by a

       proper offer of proof, there is no basis for a claim of error.” Hollowell v. State,

       753 N.E.2d 612, 615-16 (Ind. 2001). Thus, failure to object to the exclusion of

       evidence at trial results in waiver of the alleged error. Clausen, 622 N.E.2d at

       927; see also Raess v. Doescher, 883 N.E.2d 790, 796-97 (Ind. 2008) (“Failure to

       object at trial to the admission of the evidence results in waiver of the error,

       notwithstanding a prior motion in limine.”).


[10]   Because Tait did not attempt to admit evidence of Eldridge’s prostitution or

       Moss’s arrest and charge for robbery at trial, there is no order excluding that

       evidence for him to appeal.2 He has waived any claim regarding the admission



       2
         For the same reason, we cannot engage in a fundamental error analysis; there is no exclusion of evidence
       to be analyzed.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-283 | October 11, 2018                  Page 5 of 6
       into evidence of facts relating to Eldridge’s prostitution and Moss’s past

       criminal behavior, as no such admission was sought, nor any offer of proof

       made, at trial. Id.


[11]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-283 | October 11, 2018   Page 6 of 6